DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konoplev, U.S. Patent Publication Number 10,062,216 B2, in view of Isberg et al., U.S. Patent Publication Number 2016/0048943 A1, in view of Liba, O.. “Face and Photograph Augmentation Based on a Custom Theme EE 368 Project, Autumn 2015.” (2015) pages 1-6, in view of Tang et .

Regarding claim 1, Konoplev discloses a method comprising, by one or more computing devices: identifying a first user in an input image (col. 3, line 48, identify the face within the image); 
accessing social data of the first user in the input image (col. 3, lines 36-38, the image can be uploaded using a webpage, application, mobile phone app, file sharing network); selecting a mask from a plurality of masks (figures 2 and 3), wherein the mask specifies one or more mask effects (col. 3, lines 6-10, applying facial mask to faces, applying various effects); and applying the selected mask to the first user in the input image (col. 3, line 6, applying facial masks to faces; also figures 3 and 4).
However it is noted that Konoplev fails to disclose the mask as having a theme associate with the mask. 
Liba discloses themes associated with masks applied to an image (figure 5, Santa Claus which Examiner interprets as a Christmas theme filter, title face and photograph augmentation based on a custom theme; pages 3, col 2 – page 4, col. 1; section IV, nine themes were created, applying the them on a target image, the masks are 1) Santa Claus; 2) makeup; 3) Obama; 4) clown; 5) skull; 6) anonymous; 7) cyborg; 8) night’s king; 9) cat).

However it is noted that Konoplev disclose col. 3, lines 36-38, the image can be uploaded using a webpage, application, mobile phone app, file sharing network, but fails to disclose accessing social data of the first user in the input image, wherein the social data comprises information from a social graph of an online social network, and Liba discloses page 1, augmenting photographs with mask available by companies such as Snapchat, Google and Baidu, and adding additional Instagram-like filters to the resulting photograph, but fails to disclose determining a theme associate with masks previously used by the user; selecting, a mask from a plurality of masks, 
Isberg discloses a method comprising, by one or more computing devices: identifying a first user in an input image (paragraph 0042, communication related to the digital photograph may be received); accessing social data of the first user in the input image, wherein the social data comprises information from a social graph of an online social network (paragraph 0042, application may include social media applications, communication from the application may serve as a trigger for processing of a digital photograph, parameters of the application are process, parameters include related to the application, contacts of the present user, user information); selecting, based on the social data of the first user, photograph filters, wherein the plurality of photograph filters comprise photograph filters indicated by the social data as being previously selected by friends of the first user within the online social network, and wherein the photograph filters specifies one or more filter effects (paragraph 0007, determining one or more photographic filters that are trending on the newsfeed in the social media application, one or more of the photographic filters that are trending on the newsfeed may be selected; paragraph 0048, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the facial mask filter effects having identified a user in the image as disclosed by Konoplev, the themes associated with mask as disclosed by Liba, to reduce 3D modeling of each aspect of a mask filter effect, the filters to be selected as disclosed by Isberg as one or more photographic filters that are trending on the newsfeed in the social media application, one or more of the photographic filters that are trending on the newsfeed may be selected; paragraph 0048, photograph filters that are preferred by one or more contacts in the social media application may be determined, contacts may include connections to the given user, friends of the given user;  paragraph 0050, suggestion may include a list of photographic filters and their related contacts; paragraph 0054, previous digital filters applied by the device; paragraph 0056, the user may be provided with an indication that one or more of the contacts of the 
It is noted that while Isberg discloses mask previously used by the user and determining one or more photographic filters that are trending on the newsfeed in the social media application, one or more of the photographic filters that are trending on the newsfeed may be selected; paragraph 0048, photograph filters that are preferred by one or more contacts in the social media application may be determined, contacts may include connections to the given user, friends of the given user;  paragraph 0050, suggestion may include a list of photographic filters and their related contacts; paragraph 0056, the user may be provided with an indication that one or more of the contacts of the user are using.  Konoplev and Isberg fail to disclose determining a theme previously used by the user; wherein selecting is based on the determined theme associated with the masks in addition to the social data of the first user.
Tang discloses paragraph 0026, defining filters and filtering can be used to perform a more detailed analysis on a particular type of social data and to provide context in understanding the significance of data retrieved.  

	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the selected and applied mask and mask effects as disclosed by Konoplev, the themes as disclosed by Liba, further having the selecting based on social relationships and previously used by a friend of the user, to ease the demand of changing the digital photographs before sharing on social media networks, by using or applying photographic filters or effects previously selected by friends, as disclosed by Isberg, with the further filtering by identified themes as disclosed by Tang for filtering social data, allowing the user to apply one or more filters enables the user to tailor based on what is of interest to him and 
	It is noted that while Isberg discloses paragraph 0045, a filter may be selected to apply to the digital photograph based on the linguistic expression, the above references fails to disclose identifying a facial expression of the user in the input image and using the identified expression of the first user in the input image as additional criteria for selecting a mask from a plurality of masks.
	Imoto discloses identifying a first user in an input image (paragraph 0044, face recognition unit recognizes a face appearing in an image obtained through image capturing); identifying a facial expression of the first user in the input image (paragraph 0094, select an expression of a face); selecting a mask from a plurality of mask (paragraph 0059, face masks or face image are lined up, to be displayed on the screen; paragraph 00632, the control unit selects a face mask or the like lined up); and using a mask based on the identified facial expression of the first user in the input image (paragraph 0094, select an expression of a face of the synthesized face mask from an expression of the face of the face mask of src or dts).
	It further would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the selected and applied mask and mask effects as disclosed by Konoplev, the themes as disclosed by Liba, further having the selecting based on social relationships and previously 

Regarding claim 2, Konoplev discloses wherein the selected mask is selected from a lookup table that maps the data to the selected mask (col. 10, lines 4-10, can include obtaining a database of photos and their corresponding grids with facial feature markup, while training, one can augment the database of photos by building 3D models from facial images).

Regarding claim 4, Isberg discloses wherein the identified expression is associated with the mask, and the mask is selected when the identified expression corresponds to at least one of the expressions associated with the mask (paragraph 0045, the content of the linguistic expression, in 

Regarding claim 5, Konoplev discloses masks.  Liba discloses mask associated with themes.
Isberg discloses wherein the photographic filter is selected from the plurality of photographic filters when a selection condition associated with the photographic filters is satisfied by the social data of the user (paragraph 0054, one or more photographic filters may be automatically applied to the digital photograph based on processing parameters related to the application, may include suggesting one or more variants to the user, suggesting variants preferred by a specific contact in the social media application).

Regarding claim 6, Isberg discloses wherein the selection condition is satisfied when, for an attribute associated with the social data, a value of the attribute associated with the photographic filter matches a value of the attribute associated with the user (paragraph 0054, weighting of preferences of different contacts; paragraph 0055, photographic filters may be suggested to the user based on processing parameters related to the application, quality metrics of the digital photograph may be provided to the user; user 

Regarding claim 7, Konoplev discloses wherein applying the mask comprises generating one or more graphical features, wherein the mask effects include a mask image, and wherein the one or more graphical features are incorporated into an output image including one or more features from the mask image (figures 3 and 4; col. 5, lines 20-24, we can also have a 3D model of a long nose and render it near the facial elements of the nose, or a 3D model of a beard, or a 3D model of eyelashes, and so on).

Regarding claim 9, Konoplev discloses wherein the one or more features from the mask image are positioned in the output image at locations that are determined based on locations of corresponding features of the input image according to mask geometry information associated with the mask effects (figures 2 and 3; col. 3, lines 57-67, identifying the coordinates of facial elements within the face previously identified; col. 4, lines 9, N facial elements is referenced as a grid; col, 4, lines 32-33, the bitmap add on and/or the identified face are warped to match on another; ).



Regarding claim 11, Konoplev discloses wherein the graphical features generated by the mask effects comprise one or more of: exaggerated facial features, renderings of inanimate physical objects, or stylized facial features (figure 3, Examiner interprets as exaggerated facial features).

Regarding claim 12, Konoplev discloses wherein the input image is captured using a camera (col. 3, lines 7-8, receiving a frame from a video camera; figures 3 and 4).

Regarding claim 13, Konoplev discloses wherein the input image is a photograph (col. 3, lines 12-15, a still image is a special case of a video, containing just 1 frame, one of skill in the art will appreciate that the method is applicable to still images as well).



Regarding claim 16, Isberg discloses wherein the social data comprises information related to the first user stored within an online social network (paragraph 0042, a communication related to the digital photograph may be received from an application external to the image storage device, the application may include social media applications, the communication from the application may serve as a trigger for processing a digital photograph, parameters related to the application are processed, parameters may include user information, contact of the present user).

Regarding claim 17, Isberg discloses wherein the social data comprises one or more of a user profile, user interests, user preferences, user relationships on a social network, or location data (paragraph 0048, photographic filters that are preferred by one or more contacts in the social media application may be determined, contacts may include connections to the given user, friends of the given user, other groups or users interest as indicated by the user).

Regarding claim 18, Isberg discloses wherein the social data comprises attributes related to the first user through nodes and edges of a social graph 

Regarding claim 19, it is rejected based upon similar rational as above.   Konoplev further discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed (col. 12, lines 5-16). 

Regarding claim 20, it is rejected based upon similar rational as above.  Konoplev further discloses a system (figure 8, 820) comprising: one or more processors (821); and a memory (822) coupled to the processors (col. 12, lines 34-36).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konoplev, Liba, Isberg, Tang in view of Imoto as applied to claim 1 above, and further in view of Chang et al., U.S. Patent Publication Number 2016/0085773 A1.

Regarding claim 15, it is noted that both Konoplev, Liba, Isberg, Tang and Imoto fail to disclose further comprising: by the computing system, 
Chang discloses paragraph 0040, access to one or more information storage repositories or database(s), the database(s) are storage devices that store data such as member profile data, social graph data (e.g. relationships between members of the social messaging system; paragraph 0054, detect the current geolocation of the user device; paragraph 0055, the geolocation pictograph system receives the current geolocation of the user device and identifies one or more pictographs associated with the current geolocation; paragraph 0106, pictograph module determines the subsequent portion of the plurality of pictographs based on the stored indications of selected pictographs of other user, for instance, the pictograph module can identify the portion of plurality of pictographs according to frequently used pictographs of other users, identifies similar users that are similar to the user).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in mask effects as disclosed by Konoplev, the theme as disclosed by Liba to model 3D effects in a theme as opposed to individually modeling each individual element.  It further would have been obvious to include the accessed social data as disclosed by Isberg to include in the masks or photographic filters, with the filtering and .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Konoplev, Liba, Isberg, Tang, and Imoto.
Applicant argues the prior art cited fails to disclose identifying a facial expression of the first user in the input image.  Examiner responds Konoplev discloses applying facial mask to faces, applying various effects; Liba discloses masks associated with themes, figure 5 and Tang discloses paragraph 0040, themes may be identified, while Isberg discloses filters to be selected, and Tang discloses using an expression as a selection.  Isberg discloses as one or more photographic filters that are trending on the newsfeed in the social media application, one or more of the photographic filters that are trending on the newsfeed may be selected; paragraph 0048, 
Applicant argues the prior art cited fails to disclose selecting a mask from the plurality of masks based on the social data of the first user and the determined theme associated with the masks previously used by the user, as not the same as the selecting based on previous digital filters applied by the device, which is not taught by Isberg to have a particular associated with a user.  Examiner responds Isberg discloses paragraph 0054, filters may be set by the user when taking the photograph, therefore suggesting the device is associated with a user; paragraph 0055, selection may by the user at the device; paragraph 0070, term mobile device include any other radiating user device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616